Title: To George Washington from Edmund Randolph, 5 August 1793
From: Randolph, Edmund
To: Washington, George



[Philadelphia] Monday. 5th Augt [1793]

Mr Randolph presents his respectful compliments to the President; and has the honor of inclosing to him the paper, on which he had committed his opinion, as to the calling of congress, and which he intended to have transcribed. But as he is now engaged in consultation with the heads of the departments, and is on the point of being called to the court, he begs the favor of the President to accept the paper without transcription.
